[Cite as State v. Dix, 2014-Ohio-3330.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 101007




                                          STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                                            JOHN DIX
                                                      DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             DISMISSED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-09-523992-C

        BEFORE: Keough, J., Jones, P.J., and E.T. Gallagher, J.

        RELEASED AND JOURNALIZED:                     July 31, 2014
APPELLANT

John Dix, pro se
Inmate No. 582-294
Grafton Correctional Institution
Grafton, Ohio 44044

ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Joseph J. Ricotta
       Brett Hammond
Assistant Prosecuting Attorneys
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
KATHLEEN ANN KEOUGH, J.:

       {¶1} In 2010, defendant-appellant, John Dix, was convicted of three counts of

attempted murder and two counts of felonious assault. The trial court sentenced him to

18 years in prison. This court affirmed Dix’s convictions on appeal but remanded for

resentencing. State v. Dix, 8th Dist. Cuyahoga No. 94791, 2011-Ohio-472.

       {¶2} In July 2011, the trial court held a resentencing hearing and again sentenced

Dix to 18 years in prison. In October 2013, Dix filed a “motion for corrective sentence

and void judgment,” in which he argued that the trial court had failed to merge allied

offenses at resentencing. The trial court denied Dix’s motion. In January 2014, Dix

filed a “motion for reconsideration for corrective sentence and void judgment,” which the

trial court denied on the basis that it had no authority to reconsider a final judgment. Dix

now appeals the trial court’s denial of his motion for reconsideration. We dismiss for

lack of jurisdiction.

       {¶3} It is well established that a trial court cannot reconsider a valid final

judgment in a criminal case. State ex rel. Hansen v. Reed, 63 Ohio St.3d 597, 599, 589

N.E.2d 1324 (1992), citing Brook Park v. Necak, 30 Ohio App.3d 118, 506 N.E.2d 936

(8th Dist.1986). The Ohio Supreme Court has held that a motion for reconsideration

after a final judgment in the trial court is a legal nullity, and therefore, any purported

judgment or order from a motion for reconsideration is likewise a nullity. Pitts v. Ohio

Dept. of Transp., 67 Ohio St.2d 378, 379 and 381, 423 N.E.2d 1105 (1981); see also
Cleveland Hts. v. Richardson, 9 Ohio App.3d 152, 154, 458 N.E.2d 901 (8th Dist.1983).

Thus, in this case, Dix’s appeal must be dismissed “because by its terms it is an appeal

from a nullity.” State v. Guerra, 2d Dist. Miami No. 96 CA 47, 1997 Ohio App. LEXIS

2179, *2 (May 23, 1997). See also State v. Shaffer, 11th Dist. Geauga No. 2009-G-2929,

2009-Ohio-6707 (appeal from denial of motion for reconsideration dismissed for lack of a

final, appealable order because trial court’s judgment was a nullity).

       {¶4} Furthermore, this court has jurisdiction to review, affirm, modify, or reverse

“final orders” as defined by R.C. 2505.02.           As relevant to this case, under R.C.

2505.02(B)(2), final appealable orders include “[a]n order that affects a substantial right

made in a special proceeding or upon a summary application in an action after judgment.”

 It is apparent that a ruling on a null filing cannot “affect a substantial right.”

Accordingly, the trial court’s order denying Dix’s motion for reconsideration is not an

appealable order under R.C. 2505.02(B)(2), and this appeal must therefore be dismissed.

       {¶5} Dismissed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.
KATHLEEN ANN KEOUGH, JUDGE

LARRY A. JONES, SR., P.J., and
EILEEN T. GALLAGHER, J., CONCUR